Citation Nr: 0739384	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-38 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than June 23, 
2003, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from May 1949 to April 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

A March 2004 statement (last paragraph) should be taken as a 
notice of disagreement with the February 2004 rating decision 
insofar as it assigned an effective date of June 23, 2003, 
for the grant of service connection for bilateral hearing 
loss.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A December 2003 VA audio examination showed the veteran's 
bilateral hearing loss was productive of level IV hearing 
acuity in the right ear and level III hearing acuity in the 
left ear.

2.  An April 2005 VA audio examination showed the veteran's 
bilateral hearing loss was productive of level III hearing 
acuity in the right ear and level IV or V hearing acuity in 
the left ear.   




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100; 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In October 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
for an increased rating for right ear hearing loss and the 
request to reopen and grant service connection for left ear 
hearing loss.  Service connection was subsequently granted 
for bilateral hearing loss, and the veteran appealed the 
initial rating.  Although the veteran was not provided with 
notice specific to the claim for an increased rating for 
bilateral hearing loss, the February 2004 rating decision 
stated what evidence was necessary to obtain a higher rating, 
as did the statement of the case.  The veteran has not 
alleged any prejudice, and additional evidence was obtained 
subsequent to the February 2004 decision.  Consequently, it 
does not appear that the failure to provide a separate notice 
letter had any prejudicial effect on the veteran.  
Additionally, although the veteran was not provided with 
notice of the effective date regulations, because the claim 
has been denied, no prejudice resulted from this lack of 
notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as providing VA examinations, obtaining service medical 
records, and obtaining service medical records.  

Service connection was granted, and a noncompensable rating 
was assigned, for sensorineural hearing loss of the right ear 
in September 1996.  See September 1996 Rating Decision.  The 
same rating decision denied service connection for left ear 
hearing loss.  In June 2003, the veteran requested that his 
claim for left ear hearing loss be reopened and granted.  In 
February 2004, service connection was granted for bilateral 
hearing loss, and a 10 percent rating was assigned, effective 
June 23, 2003, the date of the request to reopen.  See 
February 2004 Rating Decision.  The veteran seeks a higher 
rating for his bilateral hearing loss.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven hearing acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2007).  Under 38 C.F.R. § 4.86, for exceptional patterns of 
hearing impairment, when puretone threshold at 1,000, 2,000, 
3,000, and 4,000 Hertz is 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Id.  Application of these 
tables is mechanical; there is no discretion.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

A December 2003 VA audiological treatment record reported 
pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
50
75
100
LEFT
45
50
65
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
The VA audiometric findings of December 2003 reflect level IV 
hearing acuity in the right ear and level III hearing acuity 
in the left ear under Table VI.  These designations in 
combination correspond to a 10 percent rating.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100 (2007).  

An April 2005 VA audiological treatment record reported pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
85
105
LEFT
55
60
75
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.  The 
VA audiometric findings of April 2005 reflect level III 
hearing acuity in the right ear and level IV hearing acuity 
in the left ear under Table VI.  See 38 C.F.R. § 4.85, Tables 
VI (2006).  These numeric designations in combination 
correspond to a 10 percent rating.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100 (2007).  Additionally, 
because each of the threshold levels in the veteran's left 
ear is at least 55 decibels, the values derived under Table 
VIA are to be considered.  See 38 C.F.R. 4.86(a) (2007).  
Under Table VIA, the hearing acuity level in the veteran's 
left ear is V. Using this numeric designation in combination 
with that assigned to the veteran's right ear still 
corresponds to a 10 percent rating.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100 (2006).

Neither the clinical findings of the December 2003 VA 
examination nor the findings of the April 2005 examination 
demonstrate that the veteran meets the criteria for a rating 
in excess of 10 percent under Diagnostic Code 6100.  
Consequently, the veteran's claim for an increased rating for 
bilateral hearing loss is denied.


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In October 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
for an increased rating for right ear hearing loss and the 
request to reopen and grant service connection for left ear 
hearing loss.  Service connection was subsequently granted 
for bilateral hearing loss, and the veteran appealed the 
initial rating.  Although the veteran was not provided with 
notice specific to the claim for an increased rating for 
bilateral hearing loss, the February 2004 rating decision 
stated what evidence was necessary to obtain a higher rating, 
as did the statement of the case.  The veteran has not 
alleged any prejudice, and additional evidence was obtained 
subsequent to the February 2004 decision.  Consequently, it 
does not appear that the failure to provide a separate notice 
letter had any prejudicial effect on the veteran.  
Additionally, although the veteran was not provided with 
notice of the effective date regulations, because the claim 
has been denied, no prejudice resulted from this lack of 
notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as providing VA examinations, obtaining service medical 
records, and obtaining service medical records.  

As noted in the Introduction, a March 2004 statement should 
be taken as a notice of disagreement with the February 2004 
rating decision insofar as it assigned an effective date of 
June 23, 2003, for the grant of service connection for 
bilateral hearing loss.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, this issue is remanded 
to the RO for the following action:

Issue a statement of the case with 
respect to the effective date assigned in 
the February 2004 rating decision.  
Inform the veteran that a substantive 
appeal must be received within 60 days of 
issuance of the statement of the case to 
obtain appellate review.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board 


has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


